Citation Nr: 1608432	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether VA compensation based on an award of a temporary total disability rating is considered countable income for non-service-connected disability pension purposes.

(The issue of entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision which assigned a temporary total disability rating effective April 11, 2013, based on hospitalization for more than 21 days and assigned a 50 percent rating effective August 1, 2013, for the Veteran's service-connected PTSD.  The Veteran disagreed with this decision in November 2013, asserting that his VA compensation based on the award of a temporary total disability rating for the period from May 1, 2013, to July 31, 2013, should not be considered countable income for non-service-connected disability pension purposes.  He perfected a timely appeal in November 2014.  A Travel Board hearing was held at the RO in November 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran was admitted to a PTSD Residential Rehabilitation Program at the VA Medical Center in West Haven, Connecticut, for treatment of his service-connected PTSD on April 11, 2013, and was discharged from this program on July 10, 2013.

2.  In a rating decision dated on September 3, 2013, the RO awarded a temporary total disability rating effective April 11, 2013, based on hospitalization for more than 21 days and assigned a 50 percent rating effective August 1, 2013, for the Veteran's service-connected PTSD.

3.  The Veteran's receipt of VA compensation based on an award of a temporary total disability rating between May 1, 2013, to July 31, 2013, is considered irregular income and must be counted as income for non-service-connected disability pension purposes.


CONCLUSION OF LAW

VA compensation based on an award of a temporary total disability rating is considered countable income for non-service-connected disability pension purposes.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In this case, however, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (finding that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).  Thus, any failure to notify and/or develop this claim under the VCAA cannot be considered prejudicial to the Veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that VA improperly included his receipt of VA compensation based on award of a temporary total disability rating between May 1, 2013, to July 31, 2013, as countable income, thus reducing his non-service-connected disability pension benefits for 2013.  The Veteran also contends that his non-service-connected disability pension benefits should be restored for this time period because VA improperly included his award of a temporary total disability rating as part of his countable income for 2013.

Laws and Regulations

Improved non-service-connected disability pension benefits are available to a Veteran if: the Veteran is permanently and totally disabled, provided that his condition was not the result of the Veteran's willful misconduct; or the Veteran is a patient in a nursing home receiving skilled nursing; or the Veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3(a)(3) (2015).  If a Veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  See also 38 C.F.R. § 3.23(b) (2015).

Because improved pension is a need-based program, countable income includes income from most sources.  Payments of any kind and from any source are counted in a Veteran's countable income unless specifically excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. §§ 3.271, 3.272 (2015).  As relevant to this appeal, recurring income is defined in § 3.271 as "income which is received in regular amounts and at regular intervals...and which will continue throughout an entire 12-month annualization period."  See 38 C.F.R. § 3.271(a)(1) (2015).  Irregular income is defined in § 3.271 as "income which is received or anticipated during a 12-month annualization period, but which is received in unequal amounts or at irregular intervals."  See 38 C.F.R. § 3.271(a)(2) (2015).

The listed exclusions from countable income in § 3.272 include VA pension benefits under chapter 15 of title 38, U.S. Code, including accrued pension benefits payable under 38 U.S.C. § 5121.  See 38 C.F.R. § 3.272(c) (2015).

Analysis

The Board finds that the Veteran's VA compensation based on an award of a temporary total disability rating must be considered countable income for non-service-connected disability pension purposes.  The Veteran contends that his VA compensation based on an award of a temporary total disability rating should be excluded from consideration as countable income for non-service-connected disability pension purposes.  This assertion is not supported by a plain reading of the relevant laws and regulations governing the classification of countable income for non-service-connected disability pension purposes.  The Board notes initially that the Veteran does not dispute that payments of any kind and from any source are counted in his countable income unless specifically excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. §§ 3.271, 3.272 (2015).  These payments include monthly income as it is received "in regular amounts and at regular intervals...and which will continue throughout an entire 12-month annualization period."  See 38 C.F.R. § 3.271(a)(1) (2015) (emphasis added).  Because the Veteran only received VA compensation based on an award of a temporary total disability rating between May 1, 2013, and July 31, 2013, this income is not considered "regular income."  Id.  The Veteran does not dispute that he received VA compensation based on an award of a temporary total disability rating only for part of 2013.  The Board notes in this regard that irregular income is defined in § 3.271 as "income which is received or anticipated during a 12-month annualization period, but which is received in unequal amounts or at irregular intervals."  See 38 C.F.R. § 3.271(a)(2) (2015) (emphasis added).  Because the Veteran only received VA compensation based on an award of a temporary total disability rating between May 1, 2013, to July 31, 2013, or for part of a 12-month annualization period, the Board finds that this VA compensation meets the definition of "irregular income" under § 3.271(a)(2).  Id.  

The Board acknowledges that certain income exclusions can be used to reduce a Veteran's total countable income over a 12-month period for non-service-connected disability pension purposes as outlined in § 3.272.  See 38 C.F.R. § 3.272 (2015).  The Board also acknowledges that pension benefits paid under chapter 15, Title 38, U.S. Code, including accrued pension benefits payable under 38 U.S.C. § 5121, can be excluded from a Veteran's total countable income over a 12-month period.  See 38 C.F.R. § 3.272(c) (2015).  It is undisputed that the VA compensation at issue in this case was not awarded under chapter 15, Title 38, U.S. Code, and was not paid as accrued pension benefits under 38 U.S.C. § 5121.  Because there is no potentially applicable income exclusion listed in § 3.272 relevant to the Veteran's VA compensation based on an award of a total disability rating between May 1, 2013, and July 31, 2013, the Board finds that this income cannot be excluded from the Veteran's total countable income for 2013.

The Veteran has asserted that his VA compensation based on an award of a temporary total disability rating should be excluded from consideration as countable income for non-service-connected disability pension purposes.  Because this VA compensation is considered "irregular income," and because there is no applicable exclusion for this income from a Veteran's countable income found in the relevant laws and regulations governing countable income, the Board finds that that the Veteran's VA compensation based on an award of a temporary total disability rating must be considered countable income for non-service-connected disability pension purposes.  Thus, the Veteran's claim to exclude his VA compensation based on an award of a temporary total disability rating from his total countable income is denied.  The appeal is denied.


ORDER

Because VA compensation based on an award of a temporary total disability rating is considered countable income for non-service-connected disability pension purposes, the Veteran's appeal to exclude this VA compensation from his total countable income for VA pension purposes is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


